 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                            FRESNO DIVISION
13
     BRENDA SIMMONS,                                  )   Civil No. 1:18-cv-00829-GSA
14
                                                      )
15          Plaintiff,                                )   STIPULATION ORDER FOR A
                                                      )   SECOND EXTENSION OF TIME
16                  v.                                )   FOR DEFENDANT TO FILE
17                                                    )   HER RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                              )
18   Acting Commissioner of Social Security,          )
                                                      )
19          Defendant.                                )
20                                                    )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 14 days
24   to file her responsive brief. Upon review of Plaintiff’s brief and the certified administrative
25   record, the undersigned believes that this case may be appropriate for voluntary remand.
26   Defendant respectfully requests this additional time in an attempt to obtain remand authority.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1         The new due date for Defendant’s responsive brief will be Friday, April 5, 2019.
 2
 3
                                                Respectfully submitted,
 4
 5   Date: March 22, 2019                       PENA & BROMBERG, ATTORNEYS AT LAW

 6                                      By:     /s/ Jonathan Omar Pena *
                                                JONATHAN OMAR PENA
 7                                              * By email authorization on March 22, 2019
 8                                              Attorney for Plaintiff

 9
     Date: March 22, 2019                       MCGREGOR W. SCOTT
10
                                                United States Attorney
11
                                        By:     /s/ Michael K. Marriott
12                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
13
                                                Attorneys for Defendant
14
15
     IT IS SO ORDERED.
16
17      Dated:   March 25, 2019                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                   2
